DETAILED ACTION
Claims 1-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a sensor assembly comprising a sensor strip, classified in G01N 33/54366.
II. Claims 19-28, drawn to a sensor assembly comprising a cuvette and a cap, classified in B01L 2300/046.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, modes of operation, and effects as shown by the different structures of the products of groups I and II. The product of group I requires the structures of a sensor strip comprising one or more wells formed therein, each of the one or more wells having a sidewall and a bottom surface; and one or more detection structures connected to the sidewall of each of the one or more wells that are not required of group II. The product of group II requires the structures of a cuvette comprising a cavity; a cap configured to close the cavity; and one or more detection structures connected to the cap and configured to be at least partly immersed in a liquid sample when present in the cavity that are not required of group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the search for one of the products does not necessarily encompass a search for both.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Species Election
This application contains claims directed to the following patentably distinct species.
A single species must be elected from the species group below should the application be restricted to the invention of Group I above.
Species group A is drawn to one or more detection structures, the one or more detection structures selected from:
The one or more detection structures wherein each of the one or more detection structures extend laterally towards a central region of a respective one of the one or more wells (claim 4) OR,
the one or more detection structures comprise one or more first detection structures formed at a first vertical level  in a depth direction of the one or more wells, wherein the one or more detection structures comprise one or more second detection structures formed at a second vertical level deeper than the first depth direction, wherein at least portions of the one or more first detection structures do not overlap the one or more second detection structures in the depth direction of the one or more wells (claims 5-7) OR,
the one or more detection structures are protruding from a sidewall of an opening of at least one of the layers of the sensor strip, wherein the sensor strip comprises at least two layers comprising one or more detection structures that are vertically separated by a spacer layer (claims 8-9) OR,
the one or more detection structures comprise corrugations protruding laterally towards a central region of a respective one of the one or more wells and vertically elongated in the depth of the respective on the one or more wells (claim 10) OR,
the one or more detection structures comprise a surface that is textured to have a plurality of microstructures or nanostructures formed theron (claim 11) OR,
wherein each of the one or more detection structures comprises a plate structure disposed laterally at a central region of a respective on of the one or more wells (claim 12) OR,
the one or more detection structures comprise at least two substantially parallel plate structures that substantially overlap on another in a depth direction of the one or more wells, wherein vertically adjacent one of the at least two plate structures are separated from each other by the distance between 500 microns and 8 mm in the depth direction of the one or more wells (claims 13-14).
The species are independent or distinct because the one or more detection structures are structurally different and do not overlap in scope. For example, a search for one or more detection structures wherein the one or more detecting structures extend laterally towards a central region on a respective one of the one or more wells (species i) does not encompass one or more detection structures wherein the one or more detection structures comprise a surface that is textured to have a plurality of microstructures or nanostructures formed thereon (species v).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERAK R PATEL/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641